Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received May 6th, 2022.  Claims 1, 17, 19 have been amended.  Claims 20-21 have been canceled. Claims 1-19 have been entered and are presented for examination. 
Application 16/358,843 is a Continuation of US Application 14/926,116 (10/29/2015) now US Patent 10,312,960. Application 14/926,116 is a CIP of 14/824,937 (08/12/2015) now US Patent 9,780,866 and 14/926,116 has US Provisional Application 62/073,096 (10/31/2014) and 14/824,937 has US Provisional Application 62/036,210 (08/12/2014).
Response to Arguments
Applicant argues van Rooyen does not teach each of the first plurality of RF RX bandpass filters is coupled to the first RF antenna via direct connections to the first common connection node.
The Examiner respectfully disagrees.
van Rooyen et al. shows when each of the switches are set to the RX BPFs the BPFs can be directly connected to the Diplexer 426 (see Figure 4a [no intervening filter])
Furthermore, the claim recites “without any intervening switching element or filter” which suggests Applicant may be defining what their intended “direct connection” can be. 
 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 10-11, and 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Rooyen et al. (US 2006/0128302).
Regarding claims 1, 21, van Rooyen et al. discloses a switchable radio frequency (RF) transmit/receive (TX/RX) multiplexer (see Figure 4a [RFFE with multiple cellular service RFICs]) 5comprising: a first RF TX bandpass filter coupled to a first filter connection node (see Figure 4a [BPF 428a and WCDMA/RFIC 412a]) and a second RF TX bandpass filter coupled to a second filter connection node distinct from the first filter connection node (see Figure 4a [BPF 422a and GSM/RFIC 412b]);  10a first RF TX switching element coupled between the first filter connection node and a first common connection node, wherein the first common connection node is directly connected to a first RF antenna (see Figure 4a [Switch 424a, WCDMA RFIC 412a, and Diplexer 426]); and a second RF TX switching element coupled between the second 15filter connection node and the first common connection node (see Figure 4a [Switch 424b, GSM RFIC 412b, and Diplexer 426]); and a first plurality of RF RX bandpass filters (see Figure 4a [RX BPFs 420b 428b]).
van Rooyen et al. does not explicitly disclose wherein each of the first plurality of RF RX bandpass filters is directly connected to the first common connection node such that each of the first plurality of RF RX bandpass filters is connected to the first RF antenna without any intervening switching element or filter. 
However, van Rooyen et al. shows when each of the switches are set to the RX BPFs the BPFs can be directly connected to the Diplexer 426 (see Figure 4a [no intervening filter]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the RX BPFs can be directed connected to the diplexer based on the switch configuration. 
Regarding claim 2, van Rooyen et al. further suggests wherein the plurality of RF TX bandpass filters further comprises a third RF TX bandpass filter (see Figure 4a) and the first plurality of RF TX switching elements further comprises a third RF TX switching element, such that the third RF TX switching element is coupled between the third RF TX bandpass filter and the first common connection node (paragraph 0106 [The diplexer 426 may be coupled to a plurality of switches; suggesting any number of switches can be implemented in the system]).  
Regarding claim 3, van Rooyen et al. further discloses wherein a fourth RF TX bandpass filter of the plurality of RF TX bandpass filters is coupled to the first filter connection node (see Figure 4a [multiple BPFs to RFES]).  
Regarding claim 4, van Rooyen et al. further discloses wherein the plurality of RF TX bandpass filters further comprises a third RF TX bandpass filter coupled to the first common connection node (see Figure 4a [multiple BPFs to RFES]).  
Regarding claim 6, van Rooyen et al. further discloseswherein the plurality of RF TX bandpass filters further comprises a third RF TX bandpass filter, which is coupled to the first filter connection node, and a fourth RF TX bandpass filter, 15which is coupled to the second filter connection node (see Figure 4a [multiple TX/RX BPF and 412a-b]).  
Regarding claim 10, van Rooyen et al. further discloses wherein RF system control circuitry is configured to select one of a plurality of RF transmit signals using a function configuration signal, such that the switchable RF TX/RX multiplexer is configured to filter and forward the one of the plurality of RF transmit signals to the first common connection node using one of the plurality of RF TX bandpass filters (see Figure 4a [the circuit works with different frequencies (i.e., WCDMA and GSM frequencies) a controller dictates which signal is used to transmit by which access technology]).
Regarding claim 11, van Rooyen et al. further discloses configured to receive and process a plurality of first antenna, RF receive signals via the first RF antenna to provide a first plurality of upstream RF receive signals using the first plurality of RF RX bandpass filters (see Figure 4a).
Regarding claim 13, van Rooyen et al. further discloses a second plurality of RF RX bandpass filters (see Figure 4a), but the references as applied above disclose all the recited subject matter in claim 11, but do not explicitly disclose and further configured to receive and process a plurality of second antenna, RF receive signals via a second RF antenna to provide a second plurality of upstream RF receive signals using the second plurality of RF RX bandpass filters.
However, it is well-known in the art for a device in a mobile communication system to have multiple antennas wherein each antenna can be associated with a different access technology.  
It would have been obvious to one of ordinary skill in the art to incorporate multiple antennas in the device such that each access technology would have its own dedicated antenna.
Regarding claim 14, van Rooyen et al. further discloses comprising antenna switching circuitry, wherein each of the first plurality of RF RX bandpass filters is coupled to the first common connection node via the antenna switching circuitry, and the antenna switching circuitry is coupled between the first RF TX switching element and the first common connection node (see Figure 4a).
Regarding claim 15, van Rooyen et al. further discloses wherein RF system control circuitry is configured to select connectivity of the antenna switching circuitry between the first common connection node and the first plurality of RF RX bandpass filters, and is further configured to select connectivity of the antenna switching circuitry between the first common connection node and the first plurality of RF TX switching elements using a function configuration signal (see Figure 4a).
Regarding claim 16, van Rooyen et al. further wherein the antenna switching circuitry is further coupled between a second common connection node and the first plurality of RF RX bandpass filters, and is additionally coupled between the second common connection node and the first plurality of RF TX switching elements (see Figure 4a).
Regarding claim 17, van Rooyen et al. further discloses a second plurality of RF RX bandpass filters coupled to a second common connection node.  
Regarding claim 19, van Rooyen et al. as combined above disclose all the recited subject matter in claim 17, but do not explicitly disclose a third plurality of RF RX bandpass filters and antenna switching circuitry coupled between the second 5common connection node and the third plurality of RF RX bandpass filters.  
However, the repetition of parts, configurations, and/or processes is within the skill of one of ordinary skill in the art.  Therefore, it would have been obvious to one of ordinary skill in the art to repeat the placement as the need for further frequency band filtering is increased (i.e., as technology advances)
Regarding claim 20, van Rooyen et al. as combined above disclose all the recited subject matter in claim 16, but do not explicitly disclose a second plurality of RF TX switching elements, wherein the antenna switching circuitry is further coupled between the first common connection node and the 10second plurality of RF TX switching elements, and is additionally coupled between the second common connection node and the second plurality of RF TX switching elements.
However, the repetition of parts, configurations, and/or processes is within the skill of one of ordinary skill in the art.  Therefore, it would have been obvious to one of ordinary skill in the art to repeat the placement as the need for further frequency band filtering is increased (i.e., as technology advances)

Claims 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Rooyen et al. (US 2006/0128302) as applied to claims 1, 6 above, and further in view of Ella et al. (US 2017/0012651).
Regarding claim 5, van Rooyen et al. as combined above disclose all the recited subject matter in claim 1, but does not explicitly disclose a plurality of RF phase-shifting circuits, which comprises a first RF phase-shifting circuit and a second RF phase-shifting circuit, wherein the first RF phase-shifting circuit is coupled between the first RF TX bandpass filter and the first filter connection node, and the second RF phase-shifting circuit is coupled between the second 10RF TX bandpass filter and the first filter connection node.  
However, Ella et al. discloses multiple RF phase-shifting components coupled between a common node and a multiple respective BPFs (see Figure 1).
Ella et al. shows it is a known feature in the art to have multiple phase-shifting components connected between a common connection point and respective BPFs wherein such a feature would only require ordinary skill of one in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Ella et al. into the system of van Rooyen et al. as combined above.   The method of Ella et al. can be incorporated by adding phase-shifting components between the common connection point and respective BPFs.  The motivation for this is to create a tunable transceiver (paragraph 0057).
Regarding claim 7, van Rooyen et al. as combined above disclose all the recited subject matter in claim 6, but do not explicitly disclose a plurality of RF phase-shifting circuits, which comprises a first RF phase-shifting circuit, a second RF phase-shifting circuit, a third RF phase-shifting circuit, and a fourth 20RF phase-shifting circuit, wherein: the first RF phase-shifting circuit is coupled between the first RF TX bandpass filter and the first filter connection node; the second RF phase-shifting circuit is coupled between the second RF TX bandpass filter and the second filter connection node;  25" the third RF phase-shifting circuit is coupled between the third RF TX bandpass filter and the first filter connection node; and the fourth RF phase-shifting circuit is coupled between the fourth RF TX bandpass filter and the second filter connection node.  
However, Ella et al. discloses multiple RF phase-shifting components coupled between a respective connections and a multiple respective BPFs (see Figure 6).
Ella et al. shows it is a known feature in the art to have multiple phase-shifting components connected between a common connection point and respective BPFs wherein such a feature would only require ordinary skill of one in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Ella et al. into the system of van Rooyen et al. as combined above.   The method of Ella et al. can be incorporated by adding phase-shifting components between the common connection point and respective BPFs.  The motivation for this is to create a tunable transceiver (paragraph 0057).

Claims 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Rooyen et al. (US 2006/0128302) as applied to claims 1, 6 above, and further in view of Borodulin et al. (US 2014/0198880).
Regarding claims 8, 9, van Rooyen et al. as combined above disclose all the recited subject matter in claim 1, 6, but do not explicitly disclose a first plurality of RF phase-shifting circuits and a first plurality of phase-shift switchingIDR14225CON36 elements, wherein each of the first plurality of phase-shift switching elements is coupled between a corresponding one of the first plurality of RF phase-shifting circuits and the first common connection node.  
Borodulin et al. discloses multiple RF phase shifters and respective RF switches (see Figure 3 and paragraph 0024).
Borodulin et al. shows it is a known feature in the art to include multiple RF phase shifters and respective RF switches in a RF circuit wherein such a feature would only require ordinary skill of one in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the method of Borodulin et al. into the system of van Rooyen et al.  The method of Borodulin et al. can be implemented by incorporating multiple RF phase shifters and respective RF switches in the RF circuit.  The motivation for this is to phase shift each signal and use the respective switches to send the signals for further processing.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rooyen et al. (US 2006/0128302) as applied to claims 11 above, and further in view of Verma et al. (US 2014/0376428).
Regarding claim 12, van Rooyen et al. as applied above disclose all the recited subject matter in claim 11, but do not explicitly disclose wherein the first plurality of upstream RF receive signals are receive downlink carrier aggregation (RXDLCA) signals.  
However, Verma et al. discloses processing DLCA signals based on the frequency of the signal (paragraph 0064).
Verma et al. shows it is a known feature in the art to receive DLCA signals and process the signals according to their frequencies wherein such a feature would only require ordinary skill in the art. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the method of Verma et al. into the system of van Rooyen et al. as applied above. The method of Verma et al. can be implemented by enabling the circuit to support processing multiple signal of different frequencies.  The motivation for this is to accommodate multiple frequency band signals simultaneously.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rooyen et al. (US 2006/0128302) as applied to claims 11 above, and further in view of Robinett (US 2005/0227631).
Regarding claim 18, van Rooyen et al. as combined above further disclose wherein a passband of each of the first plurality of RF RX bandpass filters is essentially equivalent to a corresponding passband of each of the second plurality of RF RX bandpass 30filters.  
Robinett discloses the secondary RX filters associated with GSM and CDMA respectively are coupled to the diplexer without an intervening switching element (see Figures 2 and 4).
Robinett shows coupling RF RX filters directly to a diplexer is within the skill of one of ordinary skill in the art and is conventional in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Robinett into the system of van Rooyen et al. by enabling the device to have a secondary antenna that allows for a secondary reception of a CDMA and GSM signals.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465